Citation Nr: 0206481	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  94-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
exposure.

2.  Entitlement to an initial rating greater than 40 percent 
for chronic low back strain with arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to February 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1992 RO decision which, in pertinent part, 
granted service connection and a 20 percent rating for low 
back strain, effective June 18, 1992, and denied service 
connection for residuals of cold exposure.  The veteran 
appealed for a higher rating for low back strain, and 
appealed the denial of service connection for residuals of 
cold exposure.  A personal hearing was held before an RO 
hearing officer in June 1994.  The veteran initially 
requested a Board hearing, but later withdrew his request.  
In October 1996, the Board remanded the case to the RO for 
further evidentiary development.  In a November 1998 
decision, the RO granted a 40 percent rating for service-
connected low back strain, effective September 2, 1998.  In a 
September 2000 decision, the RO assigned an earlier effective 
date of June 18, 1992 for the grant of a 40 percent rating 
for service-connected low back strain.  The case was 
subsequently returned to the Board.

During the course of the appeal, the RO granted service 
connection for a left knee disability, residuals of 
heatstroke with headaches, and conversion disorder (claimed 
as left hypesthesia and paralysis), and denied entitlement to 
a total disability compensation rating based on individual 
unemployability (TDIU rating).  The veteran has not appealed 
these determinations, and thus these issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).

The Board notes that by a statement dated in March 2001, it 
appears that the veteran wants to file another claim for a 
TDIU rating.  This issue is referred to the RO.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no current diagnosed disability due to in-
service cold exposure.

3.  Chronic low back strain with arthrosis is currently 
productive of no more than severe limitation of motion and 
lumbosacral strain; the veteran does not have pronounced 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Claimed residuals of cold exposure were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for an initial rating in excess of 40 
percent for chronic low back strain with arthrosis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Records identified by the veteran have been obtained, and the 
veteran has undergone several VA examinations.  He and his 
representative have been notified of evidence required to 
substantiate the claims.  Such notice is found in multiple 
requests for evidence, the rating decision, the statement of 
the case, letters to the veteran, and several supplemental 
statements of the case.  The veteran and his spouse have 
submitted voluminous medical records and written arguments.  
The Board concludes that the notice provisions of the VCAA 
and companion regulation have been satisfied in this case to 
the extent possible.  Id.  Based on the entire record, the 
Board finds that all relevant evidence has been developed to 
the extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

I.  Factual Background

The veteran served on active duty from July 1985 to February 
1991.  A review of his service medical records shows that he 
was treated for low back pain.  On medical examinations in 
May 1985 and March 1990, his neurologic system was listed as 
normal.

Private medical records dated in May 1990 show that the 
veteran was treated for exposure after reportedly jumping 
into the ocean to save another person.  A Monterey County 
Pre-hospital Care Record shows that the veteran was exposed 
to wind and wet for more than an hour, and extricated by a 
helicopter to land.  He was shaking with cold, was then 
warmed, and transported by ambulance to a hospital.  The 
field impression was hypothermia versus near drowning.  
Records from Community Hospital of the Monterey Peninsula 
reflect that the veteran was treated in the emergency room.  
On admission, his temperature was 97.9.  The examiner noted 
that the veteran was reportedly in the water for about one 
minute but was wet and on the rocks for an hour.  The 
diagnostic impressions were exposure and near drowning.  The 
veteran was transferred to the hospital at Fort Ord for 
overnight observation.  His condition was stable at the time 
of transfer. 

Service medical records include individual sick slips 
reflecting that for a week in September 1990, the veteran was 
ordered to quarters and bed rest for a back injury.  He was 
diagnosed with conversion disorder in September 1990.  An 
October 1990 treatment note shows that he was recently 
hospitalized for low back pain and conversion disorder in 
which he was unable to move his left leg.  The diagnosis was 
probable low back muscle spasm (i.e. real pain [with] 
elaboration of symptoms culminating in conversion disorder).  
A subsequent private medical record from Inter-Community 
Medical Center dated in October 1990 reflects that the 
veteran reported that he had loss of sensation in the lower 
extremities, and gave a history of a low back injury.  The 
examiner noted that he had been using alcohol, and referred 
him to a military hospital.  A separation medical examination 
was not performed, as the veteran declined such an 
examination in February 1991.  Service medical records are 
negative for treatment or diagnosis of residuals of cold 
exposure.

In June 1992, the veteran submitted a claim for service 
connection for, in part, a low back disability and loss of 
feeling in the lower extremities.  He reported suffering 
hypothermia in May 1990.

During a July 1992 VA neurological examination, the examiner 
noted that neither the veteran's claims file nor his medical 
records were available, and that all history was as related 
by the veteran.  In pertinent part, the veteran complained of 
low back pain, and reported a history of episodes in which he 
lost sensation in his lower extremities as well as the 
ability to move his lower extremities.  He did not report any 
residuals of a cold injury.  An X-ray study of the lumbar 
spine was normal.  A neurological examination was 
unremarkable with the exception of tenderness of the left 
knee.  There was diminished appreciation of pinprick in the 
distribution of L5 on the left.  The pertinent diagnosis was 
status post low back injury, with the possibility of a 
sensory left L5 radiculopathy.

During the July 1992 VA general medical examination, it was 
again noted that the service medical records  were not 
available, and that all history was as related by the 
veteran.  The veteran related his almost-drowning experience.  
He also reported suffering heat stroke in service.  He 
complained of low back pain associated with a loss of feeling 
in both lower extremities.  He did not report any residuals 
of a cold injury, and none were identified.  The pertinent 
diagnoses were chronic low back strain and "residual of heat 
stroke and exhaustion and also hypothermia as described."

A November 1992 private medical record from A. Pan, D.O., 
reflects that the veteran was treated and examined two hours 
after a work accident in which he injured his back.  The 
diagnosis was chronic lumbar pain syndrome with history of 
back pain for the past six years.

In November 1992, Daniel P. Sullivan, P.C., a chiropractor, 
diagnosed the veteran with acute lumbar sprain/strain, rule 
out lumbar intervertebral disc herniation, lumbar 
radiculopathy, and lumbar myospasms.  Later that month, he 
also diagnosed bilateral sciatic neuralgia and left 
piriformis muscle contracture.  Magnetic resonance imaging 
(MRI) studies of the lumbar and thoracic spine performed by 
C. E. Wexler, MD, in November and December 1992 were normal.  
There were no disk bulges or herniations. 

In a November 1992 rating decision, the RO established 
service connection for low back strain, with a 20 percent 
rating effective June 18, 1992.

In a December 1992 statement, M.S. Kundi, MD, indicated that 
he performed a neurological evaluation of the veteran that 
month.  He observed reduced sensation on the left side 
involving all modalities.  He diagnosed musculoligamentous 
strain of the lumbar spine and rule out thoracic spine 
abnormality and peripheral neuropathy.  Electromyography and 
nerve conduction studies of the lower extremities were 
performed.  The nerve conduction study showed peripheral 
neuropathy, and the electromyography was within normal 
limits.

Private medical records dated in February 1993 from D. 
Kaiserman, MD, reflect that he examined the veteran in 
February 1993 for complaints related to the low back after a 
November 1992 work injury.  The veteran reported low back 
pain, tingling of the right lower extremity, and diffuse 
sensory deficits.  Dr. Kaiserman summarized medical opinions 
by Drs. Sullivan and Kundi.  An electromyography performed in 
February 1993 revealed motor conduction velocities of the 
peripheral nerves of the lower extremities which were 
uniformly slower than average but not within the definitely 
pathological range.  He opined that the veteran had elements 
of a lumbosacral musculo-ligamentous strain/sprain syndrome 
which accounted for his back and right lower extremity 
symptoms as well as physical findings of tenderness and 
straight leg raising pain, and which was work-related.  The 
diagnosis was degenerative peripheral neuropathic disease.  
This diagnosis was temporary, based on available information, 
and was not industrial in origin.  He opined that the veteran 
had an excellent prognosis for recovery from his back 
condition since the imaging studies were normal and pointed 
to the presence of a relatively benign and innocuous lumbar 
spine disorder.

In July 1993, Dr. Sullivan opined that the veteran had 
permanent disability from his 1992 occupational back injury, 
and that he had a non-occupational degenerative peripheral 
neuropathy.

By statements dated in March 1993 and February 1994, the 
veteran reiterated that he suffered cold exposure in service.  
In February 1994, he said he told the VA examiner in "July 
1991" that he had "distemperment" resulting from either 
heat stroke or cold exposure.  He complained of recurrent 
back pain and spasms.

By a letter dated in February 1994 to a worker's compensation 
appeals board, a private physician, J. Contreras, M.D., said 
that he examined the veteran in February 1994 for a November 
1992 work-related back injury.  He noted that the veteran had 
a history of a back injury in 1986.  He indicated that a 
February 1994 X-ray study of the lumbosacral spine showed 
normal lumbar vertebrae and normal disc spaces without 
evidence of narrowing or spur formation.  He noted a positive 
nerve conduction velocity (NCV) test and restriction of 
motion with pain, areas of localized tenderness, and evidence 
of muscle guarding.  The diagnosis was sprain of the 
lumbosacral spine.  He opined that 10 percent of the low back 
disability was related to the pre-existing condition, and 90 
percent was due to the November 1992 injury.  He concluded 
that the neurological examination was negative for a lumbar 
disc herniation. 

During a June 1994 RO hearing, the veteran reiterated many of 
his assertions.  He essentially contended that his service-
connected low back strain was more disabling than currently 
evaluated.  He had a post-service back injury while at work.  
He contended that the injury would not have occurred if not 
for his service-related back disability.  Symptoms of his in-
service cold exposure included tingling in his fingers and 
toes, and numbness of his feet.  He felt these symptoms 
whenever he was exposed to cold.  All of the joints in his 
body hurt.  His wife testified that they had to pack more 
clothes for the veteran when they went on trips.  The veteran 
said he never had these symptoms prior to his in-service 
hypothermia.  He had not seen a doctor for residuals of cold 
exposure, but coped with the symptoms himself.

During a January 1996 VA spine examination, the veteran 
reported an in-service back injury.  He finished military 
service with only intermittent back spasms, and had long 
periods without significant symptoms.  He injured his back at 
work in November 1992, and subsequently had pain and 
weakness.  He reported intermittent episodes of weakness in 
both legs and sometimes in his arms.  He had numbness which 
spontaneously resolved, and that his work as a driver of a 
cement truck exacerbated his back pain.  Range of motion 
studies revealed forward flexion to the mid-tibial area, 
extension to 45 degrees, lateral flexion to 55 degrees, 
bilaterally, and rotation to 90 degrees, bilaterally. There 
was no objective evidence of pain on motion, but there was 
some mild paravertebral tenderness.  On neurological 
examination, straight leg raises were negative, a Faber test 
was negative, and there was no evidence of clonus or long 
track sign.  A motor examination of both lower extremities 
was normal and equal.  Sensation was intact to light touch, 
and sensation was intact in the L4-S1 dermatomes.  The 
examiner noted that the veteran had provided reports of 
private studies, and diagnosed mild peripheral neuropathy of 
unknown etiology observed on nerve conduction study of 
December 1992, and chronic low back strain, originally 
exacerbated by falling off a truck in 1986 and subsequently 
re-injured in 1992.  The examiner opined that both problems 
were mild.

In October 1996, the Board remanded the case to the RO to 
obtain medical records and for VA examinations.

Private medical records dated from April 1998 to June 1998 
from Dr. James T. Adkins, a chiropractor, reflect treatment 
for neck and back disabilities.  Treatment was received 
before and after an industrial back injury on April 30, 1998.  
On examination in mid-April 1998, Dr. Adkins diagnosed, in 
part, "lumbar disc involvement and lumbar radiculo-neuralgia 
(sclerotogenous pain)".  In an examination on April 30, 
1998, Dr. Adkins diagnosed, in part, a disc 
displacement/herniation and radiculopathy.  A July 1998 MRI 
of the lumbar spine showed no evidence of a herniated disc, 
significant canal or foraminal stenosis, or significant 
degenerative disc changes at any disc space level.  There was 
no evidence of a bone bruise or contusion, or significant 
compression deformity or fracture.

An August 1998 report from R. M. Lampert, MD, reflects that 
he examined the veteran's low back.  He noted that there was 
no evidence of paralumbar muscle spasm, splinting, or 
tenderness.  Sensation of both lower extremities was normal.  
Knee jerks and ankle jerks were 3+ bilaterally, the strength 
of the quadriceps was normal, and there was no atrophy of the 
quadriceps.  An X-ray study of the lumbosacral spine was 
reportedly normal.  He questioned the validity of the 
veteran's symptoms, and opined that the veteran was a symptom 
exaggerator, and was able to work without restrictions.  He 
diagnosed lumbosacral strain by history. 

During a September 1998 VA orthopedic examination, the 
examiner noted that he had reviewed the veteran's medical 
records.  The veteran reported that he injured his back at 
work again in April 1998.  He said he now had numbness in the 
left lower extremity and both feet, and that he did not have 
this symptom prior to the April 1998 injury.  The examiner 
opined that the service-connected back disability did not 
cause his subsequent 1992 and 1998 back injuries, and that in 
the 1992 and 1998 work accidents, the veteran sustained 
additional back impairment which was superimposed on his 
service-connected symptoms.  He said it was not possible to 
state with certainty the degree of additional impairment.  
The examiner opined that the veteran's current low back 
disability had essentially no effect on his ability to 
perform routine functions.  Range of motion studies revealed 
forward flexion to be 30 degrees, extension was to 20 
degrees, lateral flexion was to 15 degrees.  He complained of 
pain at the terminal ends of movement.  An X-ray study of the 
lumbar spine showed a transitional lumbosacral junction, no 
spondylolisthesis, and possible spondylolysis at L5 on the 
left.  There was mild sclerosis of the facet joints at L5-S1.

During a September 1998 VA general medical examination, the 
veteran reported that he had two hours of cold exposure 
during an in-service incident in which he went into the ocean 
to rescue a friend.  The examiner indicated that the veteran 
"was not aware of having had a residual problem from that 
cold exposure."  The examiner did not diagnose any current 
residuals of cold exposure.

In a November 1998 decision, the RO granted a 40 percent 
rating for service-connected low back strain, effective 
September 2, 1998.  

By a letter dated in January 1999, the veteran reiterated 
many of his assertions.  He stated that he had been in the 
water for longer than one minute when he was rescued from the 
ocean by a helicopter during service.  He said that he 
planned to contact the Coast Guard to obtain records of this 
incident.  He contended that he had residuals of cold 
exposure, but did not identify any residuals.

During a February 1999 VA orthopedic examination, the veteran 
complained of low back pain which radiated down his left leg, 
tingling of the toes, and numbness of the front of his left 
thigh.  On examination, there was tenderness to palpation of 
the lower thoracic spine and lumbar spine.  There was no 
muscle spasm in any area.  Deep tendon reflexes were active 
and symmetric bilaterally.  Straight leg raising was positive 
on the right at 45 degrees and on the left at 60 degrees, 
with a complaint of pain in the low back.  On sensory 
examination, pinwheel testing was normal on the right, and on 
the left there was a complaint of dullness throughout the 
left lower extremity.  Range of motion was as follows:  
forward flexion to 45 degrees, extension to 20 degrees, and 
side bending to 15 degrees bilaterally.  There was a moderate 
complaint of pain at the terminal degrees of motion.  The 
pertinent diagnosis was chronic low back pain with mild 
arthrosis.  

During a February 1999 VA neurological examination motor 
strength was observed to be 5/5 throughout with the exception 
of the bilateral iliopsoas which were 4+ secondary to 
complaints of back pain.  There was normal bulk and tone.  
Sensation examination was decreased to pin prick over the 
left hemi-body including the arm and leg.  There was also 
decreased proprioception in both toes.  Vibration was normal.  
Lhermitte's sign was positive.  The examiner indicated that 
some of the findings suggested the possibility of multiple 
sclerosis; an MRI of the brain was planned to rule out this 
possibility.  An MRI of the brain showed normal morphology, 
with no masses or abnormal fluid collections.  A computed 
tomography scan showed no evidence of intracerebral bleed.  A 
February 1999 MRI of the lumbar spine showed minimal central 
disc protrusion at L5-S1 of doubtful clinical significance.  
The study was otherwise normal.  In an April 1999 addendum, 
the examiner noted that several studies had been performed 
and were normal.  She stated, "this veteran has been 
extensively worked up and I can find no organic basis for his 
complaints.  There is no evidence of multiple sclerosis or 
hyperthyroidism."

VA hospital records reflect that the veteran was hospitalized 
for two days in February 1999 with complaints of low back 
pain and left hemiparesis.  On admission, he was diagnosed 
with a new neurological deficit which did not fit an 
anatomical pattern, and was possibly psychogenic.  A February 
1999 VA medical psychology consultation shows that the 
veteran presented with complaints of sudden onset of numbness 
and paralysis of the left extremities.  The veteran stated 
that he wanted a 100 percent rating for his service-connected 
back disability.  The examiner noted that the veteran's 
neurological picture did not fully explain his symptom 
presentation, and said the current examination suggested the 
possibility of a psychiatric overlay, specifically, secondary 
gain issues were strongly suggested.  The examiner diagnosed 
rule out somatoform disorder, rule out personality disorder, 
and rule out mood disorder.  On discharge, the veteran was 
diagnosed with left lower extremity paralysis likely 
secondary to conversion disorder, and with herniated lumbar 
disc without evidence of nerve root impingement.

A report of a March 1999 private electromyography of the 
lower extremities reflects that there was no significant 
electromyography evidence of left lumbosacral radiculopathy.  
Possible peripheral neuropathy of both lower extremities was 
strongly suspected due to slow conduction velocity of the 
motor and sensory nerves of the lower extremities.

Private medical records dated from May 1999 to August 1999 
from F. M. Arlen, MD, reflect treatment for complaints of 
left-sided numbness.  The veteran related no medical history, 
and was a poor historian.  She suspected that he been 
evaluated at VA, and had a lumbar radiculopathy, but such a 
condition clearly could not explain all of the veteran's 
left-sided symptomatology.  Additional testing was planned.  
In August 1999, she noted that she had reviewed some of the 
veteran's VA medical records.  She stated that she had done 
extensive workup and had not come up with a lot regarding the 
veteran.  She recommended that another opinion be obtained in 
an attempt to diagnose the veteran because she could not.  In 
October 1999 she stated that a September 1999 
electromyography showed no evidence of radiculopathy, but did 
show evidence of peripheral polyneuropathy.

A May 1999 VA neurology outpatient follow-up note shows a 
diagnosis of lumbar radiculopathy without organic changes 
referable to the lumbar spine, and functional sensory changes 
on the left side.  It was noted that the veteran was taking 
Percocet for low back pain.  A May 1999 psychological 
evaluation reflects diagnoses of conversion disorder with 
mixed presentation, depressive disorder, and rule out 
personality disorder not otherwise specified.  An August 1999 
VA neurology outpatient follow-up note reflects that straight 
leg raising tests were positive at 30 degrees with either toe 
plantar or dorsiflexion.  Position sense was OK, and there 
was slight toe weakness which was at worst 5- and was 
variable.  The diagnostic assessment was lumbar 
radiculopathy.

Private medical records dated from September to November 1999 
from T. L. Paige, DO, reflect treatment for low back pain and 
peripheral neuropathy.

By a statement dated in November 1999, the veteran contended 
that his symptoms of hemiparesis were related to his service-
connected back disability.

In an undated letter, the veteran asserted that he was in the 
water for over thirty minutes in May 1990.  He enclosed a 
letter dated in February 1999 from a representative from the 
US Coast Guard in San Francisco who indicated that no records 
were available regarding the veteran's reported May 1990 
incident.  He stated that if any records existed, they might 
have been transferred to a federal records center.  He said 
that a fee of $93 was necessary to conduct a search of 
relevant files.  The veteran requested that the VA obtain 
this information.

Subsequent VA outpatient treatment records reflect ongoing 
treatment for low back pain.  A March 2000 neurology 
outpatient note reflects a diagnosis of lumbar radiculopathy 
with some affective responses, and numb legs below T10.  A 
September 2000 MRI of the lumbar spine showed a "minimal and 
almost certainly insignificant" central disc protrusion at 
L5-S1.  The study was otherwise normal.

In a September 2000 decision, the RO assigned an earlier 
effective date of June 18, 1992 for the grant of a 40 percent 
rating for service-connected low back strain.

An October 2000 VA neurology examination was performed to 
determine the etiology of the veteran's intermittent left-
sided numbness.  The examiner reviewed the veteran's medical 
records.  The veteran complained of constant low back pain 
which intermittently radiated into his legs.  He related that 
he took four Percocets daily.  He said all of his toes 
constantly had a numb tingling sensation.  He reported 
intermittent left-sided weakness and numbness.  He said his 
back pain was worsened by his job driving a truck, and that 
his back was stiff by the end of the day.  On examination, 
there was mild paraspinous muscle spasm in the lumbar region.  
A motor examination was 5/5 throughout, with some mild 
breakaway weakness in the left lower extremity.  Bulk and 
tone was normal throughout with no evidence of atrophy or 
fasciculations.  Reflexes were 2 at the knees and 2 in the 
ankles with downgoing toes and no evidence of clonus.  On 
sensory examination, there was loss of sensation to pinprick 
in a glove-and-stocking distribution extending up to the 
midthigh in both lower extremities, and up past the elbow in 
both upper extremities.  There was a mild loss of 
proprioception in both toes and fingers, and mild loss of 
vibration in both the right toe and right finger.  There was 
also a superimposed decrease of sensation to pinprick 
involving the entire left hemibody but not the face.  This 
could not be localized to any particular dermatomal 
distribution.  Range of motion was as follows:  forward 
flexion to 45 degrees (with normal described as 60 degrees), 
extension to 20 degrees (normal 30), lateral bending to 30 
degrees bilaterally, (normal 45) and axial rotation to 45 
degrees bilaterally.  The examiner opined that there was some 
question of patient effort during range of motion testing.  
The pertinent diagnoses were lumbar degenerative disease and 
possible peripheral neuropathy.

The examiner noted that there was questionable reduced range 
of motion which was strongly suspected to be the result of 
poor patient effort.  There was no objective evidence of any 
type of radicular component, either by examination or by a 
March 1999 electromyography/nerve conduction velocity test.   
Although the veteran complained of back pain radiating down 
both legs, the pattern of pain he reported was not consistent 
with an anatomical distribution.  His complaints that his 
back pain was aggravated by driving for long periods of time 
and that his back was stiff at the end of the day were 
consistent.  There was no evidence of neuroforaminal 
compromise or nerve root compression on imaging studies.  The 
veteran's complaints of back pain appeared out of proportion 
to any visible structural lesion.  The only complaints which 
she could attribute to his very mild lumbar degenerative 
disease would be some component of back pain as well as 
stiffness.  The extent of his disease did not correlate with 
the severity of his back pain (e.g. four Percocets per day), 
and did not account for his various complaints of numbness or 
weakness.

With respect to the diagnosis of possible peripheral 
neuropathy, the examiner indicated that there were 
significant inconsistencies in the findings on the current 
examination.  The veteran complained of glove-and-stocking 
sensory loss, which would suggest a severe peripheral 
neuropathy, but his reflexes were normal, which was virtually 
impossible in the face of a severe peripheral neuropathy.  
Furthermore, his sensory complaints did not fit the typical 
glove-and-stocking pattern one would see with peripheral 
neuropathy.  Even if the veteran had peripheral neuropathy, 
the only one of his symptoms which could be attributed to 
such a disorder would be numbness in the toes.  A report of 
an October 2000 electromyography of the extremities reflects 
a diagnostic impression of peripheral polyneuropathy of the 
lower extremities.  No root lesion was shown.

In a November 2000 addendum, the examiner summarized the 
conclusions and stated that the veteran presented with 
inconsistent complaints which varied from physician to 
physician and also varied over time.  He had had an 
"unbelievably extensive" workup, which revealed minimal L5-
S1 disc bulge with no neural foraminal or spinal canal 
compromise, and peripheral neuropathy in the lower 
extremities.  It was opined that the veteran's history and 
examination were not consistent with radiculopathy, and his 
mild lumbar degenerative joint disease accounted for some low 
back pain and stiffness.  The veteran had a diffuse sensory 
peripheral neuropathy, and had normal reflexes, and therefore 
had only mild neuropathy.  It was opined that the veteran's 
florid glove and stocking loss on examination was not present 
on examination in 1999 and was probably embellishment.  The 
only complaint which might reasonably arise from such a 
neuropathy would be numb toes.  The etiology of the 
neuropathy was unknown.  All of the veteran's other 
complaints (such as numbness and weakness of all four 
extremities), including his left-sided 
weakness/paralysis/paresthesias, had no evidence for an 
organic etiology.  It was suspected that the veteran had a 
somatoform disorder.  The examiner concluded, "I can only 
state that I find no evidence for an organic basis for most 
of [the veteran's] complaints."

By a letter to the veteran dated in April 2002, the veteran 
was advised that to establish service connection for 
residuals of cold exposure, the evidence must show that he 
has a current disability which is related to an in-service 
injury or disease.

II.  Analysis

A.  Service Connection for Residuals of Cold Exposure 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

Private medical records dated during the veteran's (1985-
1991) period of active duty show that he was treated for cold 
exposure in May 1990 when he went into the ocean to rescue 
another person.  In this regard, the Board notes that the 
veteran has requested that VA obtain Coast Guard records of 
the May 1990 incident.  The Board finds that there is no duty 
to obtain such records, as they would only establish the 
occurrence of the cold exposure, which has already been 
shown.

Private medical records show that in May 1990, after the cold 
exposure, he was warmed and taken to a local hospital, where 
his temperature was nearly normal on admission.  On 
discharge, he was diagnosed with exposure and near drowning, 
and transferred to a military hospital for overnight 
observation.  Subsequent service medical records are negative 
for complaints or diagnosis of residuals of cold exposure.  
Post-service medical records are negative for a diagnosis of 
any current disability due to cold exposure.  The veteran has 
been vague in describing the nature of any current residuals 
of cold exposure, and has once claimed "distemperment", and 
at his RO hearing, claimed that he had tingling in his 
fingers and toes and numbness of his feet whenever he was 
exposed to cold.  He has testified that since service, he 
never sought medical treatment for residuals of cold 
exposure. 

At a July 1992 VA general medical examination, the veteran 
did not report any residuals of a cold injury, and the 
examiner did not identify any such residuals.  The veteran's 
medical records were not reviewed by the examiner.  The 
pertinent diagnosis was "residual of heat stroke and 
exhaustion and also hypothermia as described."  A current 
disability due to cold exposure was not diagnosed.  The 
doctor's opinion was obviously based solely on the veteran's 
reported history, and thus does not constitute competent 
medical evidence linking a current disability with service.  
See LeShore v. Brown, 8 Vet. App. 406 (1996).

At a September 1998 VA general medical examination, the 
veteran said he was not aware of having a residual problem 
from the in-service cold exposure, and no such residuals were 
diagnosed by the examiner.  Although the veteran has been 
thoroughly and repeatedly examined for a myriad of 
neurological complaints, none of these complaints has ever 
been linked to in-service cold exposure, and many of these 
complaints have instead been medically linked to a conversion 
or somatoform disorder.

The veteran has asserted that he incurred residuals of cold 
exposure during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with 
service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
the veteran has not presented medical evidence of a current 
disability which is linked to the in-service cold exposure, 
service connection is not warranted for claimed residuals of 
cold exposure.

As the preponderance of the evidence is against the service 
connection claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Entitlement to a Higher Rating for Low Back Strain 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2001). 

The RO has rated the veteran's service-connected low back 
strain as 40 percent disabling under Diagnostic Codes 5293 
and 5295, pertaining to intervertebral disc syndrome and 
lumbosacral strain, respectively.  The Board notes that the 
veteran is already in receipt of the maximum rating available 
under Codes 5295 and 5292 (pertaining to limitation of motion 
of the lumbar spine), and therefore a higher rating is not 
warranted under these codes.

Intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief.  The next 
higher rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2001).

The veteran has a non-service-connected back disability (due 
to two documented post-service back injuries) as well as 
service-connected low back strain.  The  use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
not permitted.  38 C.F.R. § 4.14 (2001).

The voluminous medical evidence, including multiple VA and 
private examinations (before and after post-service back 
injuries), multiple MRI studies, and multiple 
electromyography and nerve conduction studies, shows that the 
veteran does not have persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  As late as July 1998, an MRI 
study showed no evidence of a herniated disc, significant 
canal or foraminal stenosis, or significant degenerative disc 
changes at any disc space level.  In fact, the evidence shows 
that the vast majority of the veteran's subjective complaints 
referable to his lower extremities are related to service-
connected conversion disorder.  At the most recent MRI of the 
lumbar spine, in September 2000, there was a minimal and 
"almost certainly insignificant" central disc protrusion at 
L5-S1.  The study was otherwise normal.  At a VA neurological 
examination in October 2000, the examiner stated that the 
only complaints which she could attribute to the veteran's 
very mild lumbar degenerative disease would be some component 
of back pain as well as stiffness.

As the medical evidence does not show that the veteran's 
service-connected low back strain is manifested by pronounced 
intervertebral disc syndrome, an initial rating greater than 
40 percent is not in order for the veteran's low back 
disability.  The preponderance of the evidence is against the 
veteran's claim for a higher rating for his low back strain.  
Thus the benefit-of-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert, supra.


ORDER

Service connection for claimed residuals of cold exposure is 
denied.

Entitlement to an initial rating greater than 40 percent for 
chronic low back strain with arthrosis is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

